TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00625-CR


David Daniel Lauer, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9014067, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion to supplement the reporter's record is granted.  The court reporter
for the 331st District Court, Mr. Joel L. Silva, is ordered to prepare a supplemental record containing
copies of State's exhibits 52 through 55, each of which is a search warrant and return.  These
exhibits are not contained in the reporter's record previously filed, in which they are erroneously
described as consents to search.  The supplemental record shall be tendered for filing no later than
November 22, 2002.
It is ordered October 29, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish